Case 9:18-cv-80994-DLB Document 175 Entered on FLSD Docket 02/19/2020 Page 1 of 5
Case 9:18-cv-80994-DLB Document 175 Entered on FLSD Docket 02/19/2020 Page 2 of 5
Case 9:18-cv-80994-DLB Document 175 Entered on FLSD Docket 02/19/2020 Page 3 of 5
Case 9:18-cv-80994-DLB Document 175 Entered on FLSD Docket 02/19/2020 Page 4 of 5
    Case 9:18-cv-80994-DLB Document 175 Entered on FLSD Docket 02/19/2020 Page 5 of 5




                                            I,,, 1111111 111111 1,I 111,11,, 11, 11, 'I II1 1IJI 1111, I,, II' II'
                                                        1                         111 1     11                                         I




                                                                                                 ,-    .   . ;....-
                                                                                                      ,-··' .
                                                                                                           ;
                                                                                                                               .•
                                                                                                                      .> :-...,_



                                                                                                                                           .
                                                                                                                                               . '

                                                                                                                                                     ... , .....
                                                                                                                                                     _




                                                                                                                                   --~~::~~-'
                                                                                                                                   .


/
